UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2211



LAWRENCE VERLINE WILDER, SR.,

                                             Plaintiff - Appellant,

          versus


GLASS HEALTH ASSOCIATION; BLUE CROSS AND BLUE
SHIELD OF MARYLAND,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
97-2103-S)


Submitted:   December 18, 1997            Decided:   January 7, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Verline Wilder, Appellant Pro Se. Michael E. Glass,
Pikesville, Maryland; Philip Vito Tamburello, Owings Mills,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders granting summary

judgment for the Appellees and denying his motion for reconsidera-

tion of the grant of summary judgment to Appellee Blue Cross and

Blue Shield of Maryland and motion to amend his complaint. We have

reviewed the record and the district court's opinion and find no
reversible error. Accordingly, we affirm on the reasoning of the

district court. Wilder v. Glass Health Ass’n, No. CA-97-2103-S (D.
Md. Aug. 19, 1997; Aug. 22, 1997; Aug. 27, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2